Citation Nr: 1542969	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition, including conjunctivitis and bilateral dermatochalasis.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from December 1954 to December 1956.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 1994 rating decision that denied entitlement to service connection for conjunctivitis and headaches, and a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for head trauma; and denied reopening of a claim for service connection for conjunctivitis.  Jurisdiction of the Veteran's case is currently with the VA RO in Waco, Texas.

In March 1995, the Veteran submitted a timely notice of disagreement with the July 1994 rating decision.  A statement of the case regarding the eye disability was issued in October 2012 and the Veteran submitted a timely substantive appeal.  Thus, there was no final denial regarding his claim for an eye disability.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

In January 2015, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a March 2015 decision, the Board reopened the Veteran's claim for service connection for headaches and remanded the reopened issue, which it described as residuals of head trauma, including headaches.

In April 2015 the Agency of Original Jurisdiction (AOJ) granted service connection for headaches.  The Veteran subsequently referenced his in-service concussion, including in July 2015, but did not report other related residuals.  Thus, the AOJ's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for residuals of head trauma, including headaches. 

An August 2015 rating decision denied service connection for bilateral dermatochalasis, to which the Veteran submitted a timely notice of disagreement.  The Veteran's previous perfected appeal encompassed all the eye disabilities, even if the RO chose to treat the claims as distinct.  The Board is mindful that a claim should be broadly construed and, thus, the instant claim has been recharacterized to encompass diagnoses beyond conjunctivitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional pertinent evidence, including an April 30, 2015 private eye examination report from the Mt. Pleasant Eye Care Center, after the April 2015 supplemental statement of the case (SSOC) was issued. 

In July 2015, the Board asked the Veteran if he wanted to waive initial AOJ review of this evidence.  On August 6, 2015, the Board received his signed request to have his case remanded to allow the AOJ to review the additional evidence received in his case.  38 C.F.R. §§ 19.31, 1304(c) (2015).

The Veteran's service treatment records may have been destroyed in a fire.  He repeatedly stated that he was treated for his claimed disability at the VA medical centers (VAMCs) in Shreveport and the Bonham VAMC from 1957 to 1963.  See Veteran's November 2012 substantive appeal and June 2011 statement.  In July 1995, he said that he was treated at the Shreveport VAMC from 1957 to 1958.  


The claims file contains records regarding the Veteran's VA medical care, dated since November 1970.  In July 1995, the RO requested records regarding his treatment at the Shreveport VAMC from 1957 to the present.  A September 1995 handwritten note on the request form indicates that the Shreveport records were shipped to the Bonham VAMC in October 1992.  

In October 1995, the RO requested records dated from 1957 from the Bonham VAMC.  In January 1996, the facility reported that no additional records were available.  Given the report from Shreveport and the Veteran's reports, another request is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records regarding the Veteran's treatment at the Bonham and Shreveport VAMCs from 1957 to 1970 for residuals of head injury or eye disabilities.

Ask the Bonham VAMC to clarify whether the records would have been forwarded to a repository, and whether the records were requested from that repository.  

By law, efforts to obtain the records must continue until they are obtained unless it is reasonably certain that they do not exist, or that further efforts would be futile.

The Veteran must be notified of any records that cannot be obtained, the efforts made to obtain the records and of what further actions will be taken with regard to the claim, including its possible denial. 

2.  Ask the examiner who conducted the March 2015 ophthalmology examination to review the records received since that examination and clarify whether the newly received records would change the diagnoses or opinions provided on that examination.  If the examiner is not available another ophthalmologist should review the claims file and provide this opinion.

3.  If relevant records are received regarding head trauma, ask the examiner who conducted the March 2015 TBI examination to review the records received since that examination; and clarify whether the newly received records would change the diagnoses or opinions provided on that examination.  If the examiner is not available another physician should review the claims file and provide this opinion

If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC) that reflects a review of all evidence added to the record since the April 2015 SSOC, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

